DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 05-07-21.
Claims 1-2 are amended.
Claims 3-4 are canceled.
Claims 5-8 are added.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 5-8, in the reply filed on 06-02-21 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-2 directed to Group I, non-elected without traverse.  Accordingly, claims 1-2 been cancelled.

        Response to Arguments
Applicant's argument of 09-14-21 is persuasive, therefore, Claims 5-8 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 1-2 (see above) for allowing the case.
For Claims 1-2:
1-2. (Canceled)

Allowable Subject Matter	
Claims 5-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5-8 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 5 in combination as claimed, including:
forming a twisted wire portion-including a plurality of first twisted sections in which a plurality of wires are twisted together in a first twisting direction, at least one second twisted section in which the plurality of wires are twisted together in a second twisting direction opposite to the first twisting direction, and a plurality of inverted portions in which the twisting direction changes between the first twisting direction and the second twisting direction; and winding the twisted wire portion around a winding core part of a core to manufacture the coil component, wherein the twisted wire portion wound around the winding core part has an even number of inverted portions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848